Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 10 is objected to because of an informality: the phrase “that is” is colloquial and should be changed, for example to “such that”. Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.   
Claim 1 recites an internal thread in lines 2-3. It is unclear if this is referring to the internal thread introduced in line 1.
Claim 1 recites a complete unit thread of the dumbbell-like shaped asymmetrical bidirectional tapered internal thread (6) is a helical dumbbell-like shaped asymmetrical bidirectional tapered hole (41), and, a thread body of the internal thread (6) is the helical bidirectional tapered hole (41) and exists as a “non-entity space”. It is unclear how a thread can be a hole. For purposes of examination, this will be interpreted as the internal thread delimits the tapered hole.
Claim 1 recites "non-entity space" and “material entity”. The quotations render these limitations indefinite because it is unclear what is meant by them.
Claim 1 recites a traditional thread. It is unclear what the metes and bounds of this limitation is. For purposes of examination, traditional thread will be interpreted as further defined in claim 7.
Claim 1 recites a thread body in line 13. It is unclear  if this is referring to the thread body introduced in line 12.
Claim 1 recites the original traditional external thread, and, the bidirectional truncated cone body. There is insufficient antecedent basis for these limitations.
Claim 1 recites an inner conical surface of the bidirectional tapered hole. It is unclear if this is referring to the left and right conical surfaces previously introduced, or if another conical surface is being introduced.
Claim 1 recites a helical special tapered body. It is unclear how the word “special” modifies the tapered body.
Claim 1 recites the internal thread (6) and the external thread (9) contain the bidirectional truncated cone body by the bidirectional tapered hole till an inner conical surface of the bidirectional tapered hole and an outer conical surface of the bidirectional truncated cone body bear each other. In light of Applicant’s disclosure it is unclear what the intended use of this limitation is. How would a cone body of  the external thread be contained in the internal thread only until the conical surfaces bear each other? For purposes of examination, this limitation will be interpreted to mean the tapered hole delimited by the internal thread 
Given the specific rejections above (and the general indefiniteness), for purposes of examination, claim 1 will be interpreted as follows:
A connection structure, comprising:
an internal thread and an external thread in mutual thread fit, the internal thread being a dumbbell-like shaped asymmetrical bidirectional tapered thread and the external thread being any one of a triangular thread, a trapezoidal thread, a sawtooth thread, a rectangular thread and an are thread;
a thread body of the internal thread defines a helical dumbbell-like shaped asymmetrical bidirectional tapered hole on an inner surface of a cylindrical body having a longitudinal axis, the tapered hole comprising a middle and two ends, wherein a distance between the longitudinal axis and the middle is less than distances between the longitudinal axis and the two ends, the thread body further comprising a left taper and a right taper, wherein a length and/or angle of the left taper is greater than the right taper, or, the length and/or angle of the left taper is smaller than the right taper; 
a thread body of the external thread is a helical tapered body on an outer surface of a columnar body which is assimilated by the bidirectional tapered internal thread due to cohesive contact with the bidirectional tapered internal thread; 
wherein the left taper is formed on a left conical surface of the asymmetrical bidirectional tapered internal thread and corresponds to a first taper angle, and the right taper is formed on a right conical surface of the asymmetrical bidirectional tapered internal thread and corresponds to a second taper angle, the left taper and the right taper have opposite directions; and 
wherein the external thread forms a truncated cone body that is contained by the bidirectional tapered hole when an inner conical surface of the bidirectional tapered hole and an outer conical surface of the truncated cone body contact each other.

Claim 2 recites a left conical surface and a right conical surface.  It is unclear if these are referring the left and right conical surfaces first introduced in claim 1.
Claim 2 also recites the connection pair in the preamble. There is insufficient antecedent basis for this limitation.
Claims 3 and 4 recite the right-angled trapezoid union rotates a circle at a constant speed. It is unclear how the trapezoid union rotates a circle. Further, it is unclear if the constant speed is referring to the constant speed introduced in claim 2. For purposes of examination, this limitation will be interpreted to mean: when the right-angled trapezoid union rotates around the right-angled side while moving axially at the constant speed.
Claim 5 recites the first helical conical surface (421), the second helical conical surface (422), and the internal helical line. There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the adjacent bidirectional tapered hole. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the internal thread (6) is formed by oppositely jointing symmetrical upper sides of two tapered holes (4), wherein the two tapered holes (4) have same lower sides and upper sides, but different cone heights, and the lower sides of the two tapered holes are located at two ends of the bidirectional tapered hole (41) and are mutually jointed with lower sides of the adjacent bidirectional tapered hole (41). In light of Applicant’s disclosure, it is unclear how the tapered holes can have the same lower and upper sides but different heights. Further, since the tapered holes extend from a minimum to maximum diameter, it is unclear how two ends of the tapered hole are located at lower sides.
Claim 8 recites one cylindrical body (2). It is unclear if this is referring to the cylindrical body first introduced in claim 1.
Claim 8 recites the tapered thread connection pair, and, the other cylindrical body. There is insufficient antecedent basis for these limitations.
Claim 8 recites the cylindrical body (2) comprises cylindrical and/or non-cylindrical workpieces and objects which need to be machined with the bidirectional tapered internal threads (6) on inner surfaces thereof. Since claim 1 requires the internal thread to be on the inner surface of a cylindrical body it is unclear how this limitation further limits the claim. For purposes of examination, this limitation will be interpreted to mean that the internal threads are capable of being machined on the cylindrical body.
Claim 9 recites the assimilated traditional external thread is a special form of tapered thread. It is unclear how the phrase “special form” modifies the tapered thread.
Claim 9 recites special conical surface (72), the first helical conical surface (421), the second helical conical surface (422), and the helical line. There is insufficient antecedent basis for these limitations.
Claims 7 and 10-11 are rejected for depending from claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites the cylindrical body (2) comprises cylindrical and/or non-cylindrical workpieces and objects which need to be machined with the bidirectional tapered internal threads (6) on inner surfaces thereof. Claim 8 depends from claim 1, which requires: a thread body of the internal thread (6) is the helical bidirectional tapered hole (41) on an inner surface of a cylindrical body (2). Thus, since claim 8 requires the cylindrical body needing to be machined with the internal threads, claim 8 does not include the above limitation of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2002/0131839 (“Kondo”) in view of USPGPub No. 2015/0050102 (“Lu”).
Claim 1 recites a connection structure of an internal thread of a dumbbell-like shaped asymmetrical bidirectional tapered thread and a traditional thread, comprising an external thread (9) and an internal thread (6) in mutual thread fit. wherein: a complete unit thread of the dumbbell-like shaped asymmetrical bidirectional tapered internal thread (6) is a helical dumbbell-like shaped asymmetrical bidirectional tapered hole (41) small in the middle and large in both ends and having left and right tapers. Kondo teaches that a bolt and corresponding nut have matching threads that allow the bolt to be smoothly screwed onto the nut , i.e. mutual thread fit (figs. 3a, 6 & 7, paras. [0046] & [0054]). As illustrated in figs. 3a, 6 & 7, each thread comprise two oppositely extending tapered flanks, i.e. bidirectional. In view of Applicant’s disclosure, dumbbell-like shape is being interpreted to a shape having v-shaped ends. As illustrated in fig. 1, each thread forms a cylindrical-like shape that will have v-shaped ends due to the v-shaped threads, i.e. dumbbell-like shape, wherein the middle is radially closer to the 
Claim 1 also recites a thread body of the internal thread (6) is the helical bidirectional tapered hole (41) on an inner surface of a cylindrical body (2), and exists in a form of a "non-entity space"; a thread body of the external thread (9) is a helical special tapered body (7) on an outer surface of a columnar body (3) formed by a thread body of the original traditional external thread (9) which is assimilated by the bidirectional tapered internal thread (6) due to cohesive contact with the bidirectional tapered internal thread (6), and exists in the form of a "material entity". As detailed above, the internal thread delimits a tapered hole having the dumbbell like shape and is provided in a cylindrical body (fig. 7). In addition, the external thread 32 comprises tapers and is provided on a columnar body (figs. 1-3 & 5). The connection of the threads is formed by cohesively contacting the internal and external threads (figs. 5-8, paras. [[0046] & [0054]).
Claim 1 further recites the left taper (95) is formed on a left conical surface of the asymmetrical bidirectional tapered internal thread (6) and corresponds to a first taper angle (a1), and the right taper (96) is formed on a right conical surface of the asymmetrical bidirectional tapered internal thread (6) and corresponds to a second taper angle ((2); and the left taper (95) and the right taper (96) have opposite directions. Kondo teaches that the v-shaped threads comprise left and right conical surfaces that extend in opposite directions, i.e. one extends upward when moving from left to right and the other extends downward (figs. 3 & 5-8). Further, teach taper has an angle with respect to the longitudinal axis.
Claim 1 also recites the internal thread (6) and the external thread (9) contain the bidirectional truncated cone body by the bidirectional tapered hole till an inner conical surface of the bidirectional tapered hole and an outer conical surface of the bidirectional truncated cone body bear each other. Kondo teaches the external thread forms a cone-shape that is housed within the internal thread when conical surfaces of the external thread contact conical surfaces of the tapered hole (figs. 5-8, para. [0054]).
a left taper (95) different from a right taper (96); the left taper (95) is greater than the right taper (96) and/or the left taper (95) is smaller than the right taper (96). However, this would have been obvious in view of Lu.
Lu teaches that in order to provide an anti-loose screw, it is known to provide one of the external and internal threads with a symmetric thread and the other of the internal and external threads with asymmetric flanks such that the trailing flank of the external thread is in an interference fit with the internal thread—which results in deformation of one of the threads (figs. 2-5, paras. [0026]-[0028]). In the specific embodiment of Lu, the external thread is the asymmetric thread with the trailing edge of the external thread being steeper (25-29 degrees with respect to a line normal to the longitudinal axis of the nut and bolt, wherein the other flank is at 34-40 degrees) so that the trailing edge is in interference contact with the internal thread (fig. 3, para. [0025]). The steeper flank also has a smaller overall length (fig. 3).
In this case, both Kondo and Lu teach a bolt and nut connection structure comprising triangular threads. Kondo teaches to lock the bolt and nut together by varying the pitch of one of the threads (wherein para. [0059] teaches the variation can be on the external or internal threads). However, one of skill in the art will appreciate that there are various ways to lock a bolt and nut. Lu teaches that providing one of the threads with asymmetric flanks that result in the trailing edge of the external thread in interference contact with the internal thread allows an anti-loosening effect. Given the teachings of Lu, it would be predictable to modify the external thread to be symmetrical and the same pitch, and, the internal thread of Kondo to be asymmetrical such that an interference fit with the trailing edge of the external thread is formed by modifying the flank of the internal thread engaged with the trailing edge of the external thread to be steeper than the other flank. Thus, it would be obvious to modify the external thread of Kondo to be symmetrical and the same pitch, and, the internal thread of Kondo such that the flank that engages the trailing flank of the external thread is steeper (an angle of 25-29 degrees with respect to a line perpendicular to the longitudinal axis), and the other flank is at an angle of 34-40 degrees. It would be predictable that this modification will provide an interference fit and/or deformation of the trailing edge of the external thread and the internal thread.  

Claim 2 recites the dumbbell-like shaped bidirectional tapered internal thread (6) comprises a left conical surface of a conical surface (42) of the bidirectional tapered hole, i.e., a first helical conical surface (421) of the tapered hole, a right conical surface of the conical surface (42) of the tapered hole, i.e., a second helical conical surface (422) of the tapered hole, and an internal helical line (5). Kondo teaches the internal thread to be helical and to comprise left and right tapers which form left and right conical surfaces (figs. 3a & 7, paras. [0046] & [0054]). Kondo further teaches an internal helical line, i.e. the connection point between the tapers and/or the connection point between adjacent threads (fig. 7).
Claim 2 further recites a shape formed by the first helical conical surface (421) of the tapered hole and the second helical conical surface (422) of the tapered hole, i.e., a bidirectional helical conical surface is the same as a shape of a helical outer flank of a rotating body, wherein the rotating body is formed by two hypotenuses of a right-angled trapezoid union being rotated around a right-angled side of the right-angled trapezoid union, and, at the same time, the right-angled trapezoid union axially moves at a constant speed along a central axis of the cylindrical body (2); wherein the right-angled trapezoid union is formed by oppositely jointing symmetrical upper sides of two right-angled trapezoids; the two right-angled trapezoids have same lower sides and upper sides, but different right-angled sides; and the two right-trapezoids are coincident with the central axis of the cylindrical body (2). As illustrated in annotated fig. 7 of Kondo below, each thread is the same shape as the claimed trapezoids.

    PNG
    media_image1.png
    640
    529
    media_image1.png
    Greyscale

As illustrated above, each thread is formed of two right angled trapezoids joined at their identical upper sides. Further, as detailed in the rejection to claim 1 above, since the flanks have different angles with respect to a line normal to the longitudinal axis, the trapezoids will have right angled sides that are different in length due to the steeper flank being smaller than other flank (fig. 3 of Lu). In addition, since the threads are helical with a pitch equal to the width of a thread (figs. 1, 3a, & 6 of Kondo), the helical thread of Kondo has a shape formed by  axially moving the trapezoids at a constant speed along a central axis of the columnar body while circumferentially rotating at a constant speed with right-angled sides of the right-angled trapezoid union as a rotation center. Since the thread of the nut matches the thread of the bolt (fig. 7, paras. [0046] & [0054]), the thread of the nut will also have the shape as detailed above.
Claim 4 recites when the right-angled trapezoid union rotates a circle at a constant speed, an axial movement distance of the right-angled trapezoid union is equal to a length of the sum of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union. As illustrated in figs. 1, 3a & 6-7 of Kondo, the pitch is equal to a width of the thread since each thread 32 leads directly into the next thread 32 (para. [0054]). Thus, a distance that the trapezoids move axially over one revolution is equal to the width of the thread, which is also equal to the sum of the lengths of the right-angled sides of the trapezoids as illustrated in annotated fig. 7 provided in the rejection to claim 2 above.
Claim 5 recites the left conical surface and the right conical surface of the asymmetrical bidirectional tapered internal thread (6), i.e., the first helical conical surface (421) of the tapered hole and the second helical conical surface (422) of the tapered hole, and the internal helical line (5) are continuous helical surfaces or discontinuous helical surfaces; and the special tapered body (7) has a special conical surface (72) and the special conical surface (72) is a continuous helical surface or discontinuous helical surface. Kondo teaches the threads to be a continuous helical thread (fig. 1 & 5-8, paras. [0039] & [0054]).
Claim 6 recites the internal thread (6) is formed by oppositely jointing symmetrical upper sides of two tapered holes (4), wherein the two tapered holes (4) have same lower sides and upper sides, but different cone heights, and the lower sides of the two tapered holes are located at two ends of the bidirectional tapered hole (41) and are mutually jointed with lower sides of the adjacent bidirectional tapered hole (41). Kondo teaches each thread to comprise two conical surfaces that delimit two tapered holes, wherein the holes have a maximum height and minimum height that are equal (fig. 7), but with different lengths and angles. In addition, the tops of the holes are connected to form the thread (fig. 7). In addition, the lower ends of the tapered holes lead directly into adjacent threads that comprise other tapered holes.
Claim 7 recites the traditional thread comprises any one of a triangular thread, a trapezoidal thread, a sawtooth thread, a rectangular thread and an are thread. Kondo teaches the external thread to be triangular (fig. 3a).
Claim 11 recites when the left taper (95) is greater than the right taper (96), the first taper angle (al) is greater than 0 and smaller than 53, and the second taper angle (a2) is greater than 0 and smaller than 53; and/or, the first taper angle (al) is greater than or equal to 53 and smaller than 180; and when the left taper (95) is smaller than the right taper (96), the first taper angle (al) is greater than 0 and smaller than 53, and the second taper angle (a2) is greater than 0 and smaller than 53; and/or, the second taper angle (a2) is greater than or equal to 53 and smaller than 180. As detailed in the rejection to claim 1 above, both flanks of the internal thread have an angle with respect to the line perpendicular to the longitudinal axis that is less than 53 degrees.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. as applied to claim 2 above, and further in view of Ever Hardware Industrial Limited, What Is Screw Pitch? The Different of Lead and Pitch, available at https://everhardwarestore.com/screw-pitch-different-lead-pitch.html, Published  May 26, 2017 (“NPL”).
Regarding claim 3, Kondo et al. fails to explicitly teach when the right-angled trapezoid union rotates a circle at a constant speed, an axial movement distance of the right-angled trapezoid union is at least double a length of the sum of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union. However, this would have been obvious in view of NPL.
NPL is also directed to threaded fasteners. NPL teaches that while most threads are single-start that it is known to have double-start threads (page 1, wherein all references to NPL refer to the document submitted herewith). With a double start thread, every time the screw body is rotated 360 degrees, it is advanced axially by the width of two ridges, i.e. the lead is equal to two times the pitch (pages 1-2).
In this case, both Kondo et al. and NPL are directed to threaded fasteners. NPL teaches that it is predictable to use a double start thread wherein the lead is equal to twice the pitch. Thus, it would be obvious to modify the threads of Kondo et al. to be a double start thread such that the lead is doubled. Since Kondo teaches the lead equal to the pitch (figs. 3a & 6, paras. [0046] & [0054]), creating a double start thread would make the lead two times the pitch.
Given the above modification, since the lead of Kondo is doubled, the shape of a thread of Kondo et al. would satisfy the limitation of when the right-angled trapezoid union rotates at .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. as applied to claim 1 above, and further in view of Bolt Science, The Use of Two Nuts to Prevent Self Loosening, available at https://www.boltscience.com/pages/twonuts.htm, Screen shot taken on February 25, 2017 (“NPL2”).
Claim 8 recites the cylindrical body (2) comprises cylindrical and/or non-cylindrical workpieces and objects which need to be machined with the bidirectional tapered internal threads (6) on inner surfaces thereof, and the inner surfaces comprise geometric shapes of inner surfaces such as cylindrical surfaces and/or non-cylindrical surfaces such as conical surfaces. Kondo teaches the threads being on the cylindrical inner surface of a cylindrical nut (fig. 7). Further, one of skill in the art will appreciate that the threads are capable of being machined thereon (Kondo, para. [0002]).
Claim 8 also recites when a single nut and/or double nuts and/or multiple nuts of the dumbbell-like shaped asymmetrical bidirectional tapered internal thread (6) of the cylindrical body (2) is/are in mutual thread fit with the traditional external thread (9) of a screw body (31) of the columnar body (3) for use, the thread of the cylindrical body (2) comprises the dumbbell-like shaped asymmetrical bidirectional tapered internal thread (6) having the left taper (95) greater than the right taper (96) and/or the dumbbell-like shaped asymmetrical bidirectional tapered internal thread (6) having the left taper (95) smaller than the right taper (96). As detailed in the rejection to claim 1 above, Kondo et al. teaches the nut having asymmetric threads being screwed on the bolt.
Kondo et al. fail to explicitly teach the other cylindrical body. However, this would have been obvious in view of NPL2. NPL2 teaches that it is known to use two nuts screwed onto a single screw to prevent self-loosening (pages 1-5 in the document submitted herewith). In this case, both Kondo et al. and NPL2 are directed to a bolt and nut combination. In view of NPL2, there would be a reasonable expectation of success of using a second nut on the bolt of Kondo et al., having the same thread as the nut taught by Kondo et al., and that doing so can provide 
Claim 8 further recites when one cylindrical body (2) is combined with the columnar body (3), i.e., the internal thread (6) and the external thread (9) forming the tapered thread connection pair (10) are cohered together, the other cylindrical body (2) is capable of being removed and/or kept. Since this language is intended use, the structure of Kondo et al. merely has to capable of this limitation. Since the two nuts of Kondo et al. are capable of being screwed onto the bolt (Kondo, para. [0046]), both nuts are capable of being combined with and/or removed from the bolt.
Claim 8 also recites the removed cylindrical body (2) is used as an installation process nut, and an internal thread of the installation process nut comprises the bidirectional tapered thread (1), and the removed cylindrical body (2) is also capable of being manufactured by a unidirectional tapered thread and a traditional thread that are capable of being screwed with the columnar body (3). Since the two nuts have the same internal thread, the other nut will also comprise the bidirectional tapered thread that is manufactured with tapered threads that can be screwed on the bolt. The rest of the limitation is intended use, and thus the structure of Kondo et al. merely has to be capable of performing the use. Kondo teaches the nut capable of being formed via a traditional, symmetric thread (paras. [0046] & [0054).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. as applied to claim 1 above, and further in view of USPGPub No. 2013/0230364 (“Mori”).
Claim 9 recites the bidirectional tapered internal thread (6) has an ability to assimilate the traditional external thread (9); the traditional external thread (9) assimilated by the bidirectional tapered internal thread (6) is an assimilated traditional thread; in other words, a thread body of the assimilated traditional external thread (9) is a special form of tapered thread (1); the internal thread (6) and the external thread (9) form a thread pair (10); the thread pair (10) is formed by a plurality of cone pairs; and each of the cone pair is formed by the helical bidirectional tapered hole (41) and the helical special tapered body (7) in mutual fit; and a contact surface between the special conical surface (72) and the first helical conical surface (421) of the tapered hole and a contact surface between the special conical surface (72) and the second helical conical surface (422) of the tapered hole are used as bearing surfaces. Kondo teaches the threads forming a cone-shape (figs. 5-8) wherein the internal thread contacts, i.e. assimilates, the external thread (see rejection to claim 1 above). Further, when rotating the screw and nut relative to each other the threads will function as sliding bearing that slide about each other (figs. 6 & 7, para. [0054]).
Claim 8 also recites an outer diameter of an internal cone and an inner diameter of an external cone are centered under the guidance of the helical line till the first helical conical surface (421) of the tapered hole and the second helical conical surface (422) of the tapered hole are cohered with the special conical surface (72) till the helical conical surface bears a load in one direction and/or the helical conical surface bears the load in two directions and/or till self-positioning generated by self-positioning contact and/or interference contact. As detailed in the rejection to claim 1 above, the threads are in interference contact to prevent loosening. Further, the tapered hole centers the external thread therein via contact between the flanks (Lu, figs. 3-5).
Kondo et al. fail to explicitly teach a single-pitch thread body of the bidirectional tapered internal thread (6) is an incomplete tapered geometry. However , this would have been obvious in view of Mori.
Mori is directed to a threaded fastener (para. [0001]) . Mori teaches that it is known for threaded fasteners to have incomplete threads 20a at opposite end portions (fig. 1A, para. [0038]). In this case, both Kondo et al. and Mori teach a threaded fastener. It would be predictable in view of Mori, and thus obvious, for the starting and end threads to be incomplete.
Regarding claim 10, Kondo et al. fail to explicitly teach the internal thread (6) comprises a single thread body which is an incomplete tapered geometry, that is, the single thread body is an incomplete unit thread. However , this would have been obvious in view of Mori.
Mori is directed to a threaded fastener (para. [0001]) . Mori teaches that it is known for threaded fasteners to have incomplete threads 20a at opposite end portions (fig. 1A, para. [0038]). In this case, both Kondo et al. and Mori teach a threaded fastener. It would be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”